UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6102



M. RODNEY JONES, a/k/a Rodney E. Jones, a/k/a
Rodney M. Jones,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; GENE
NOLES, South Carolina Official; JAMES E.
SLIGH, JR., South Carolina Official; JUDY
ANDERSON,   South  Carolina   Official;   GARY
MAYNARD, South Carolina Official; SHARON
JAMES, South Carolina Official; DAVID CRISP,
South Carolina Official; PHILLIP E. MCLEOD,
South Carolina Official; DEBRA BARNWELL, South
Carolina Official; ROBERT E. WARD; GREGORY
GOSNELL; MS. WHITAKER; WILLIAM WHITE; W. GREG
RYBERG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-1109-24-3)


Submitted:   May 7, 2003                      Decided:   May 27, 2003


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
M. Rodney Jones, Appellant Pro Se. Daniel Roy Settana, Jr., MCKAY,
MCKAY & SETTANA, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     M. Rodney Jones appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.   Accordingly, we deny Jones’ motions

for appointment of counsel and affirm for the reasons stated by the

district court.   See Jones v. South Carolina Dep’t of Corr., No.

CA-02-1109-24-3 (D.S.C. filed Dec. 24, 2002 & entered Dec. 26,

2002).   We deny Jones’ motion for oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2